UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

ee ee a ae re em ee ee a ee xX
DOMINGO OJEDA,
Plaintiff, JUDGMENT
-against- 16 Civ. 0003 JCM)
METROPOLITAN TRANSPORTATION
AUTHORITY,
Defendant.
pee ee cee eee ee enn nee eee ine XK

WHEREAS, Plaintiff Domingo Ojeda commenced the above-entitled action on January
3, 2016, (Docket No. 1); and

WHEREAS, on July 24, 2018, this action was assigned to the Honorable Judith C.
McCarthy, United States Magistrate Judge, by consent of the parties pursuant to 28 US.C,
§ 636(c), (Docket No. 87); and

WHEREAS, this action proceeded to a jury trial on November 12, 2019; and

WHEREAS, at the conclusion of trial, on November 15, 2019, the jury reached a
unanimous verdict in favor of Plaintiff Domingo Ojeda in the amount of $750,000 for past lost
earnings; $900,000 for future lost earnings; $300,000 for past pain and suffering; and $700,000
for future pain and suffering, for a total award of $2,650,000, and

WHEREAS, the jury having found the Defendant Metropolitan Transportation Authority
20% at fault;

IT IS ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff in the amount of $150,000 for past lost earnings; $180,000 for future lost earnings;

 
$60,000 for past pain and suffering; and $140,000 for future pain and suffering, for a total award
of $530,000. Accordingly, the Clerk is directed to close the case.

Dated: November 18, 2019
White Plains, New York
SO ORDERED:

OO ace GReTL E Kaede Go

JUDITH C. McCARTHY
United States Magistrate Judge

 

 
